Citation Nr: 0531380	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-17 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD)(exclusive of a 
temporary total hospitalization rating).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from September 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The appellant testified in support of this 
appeal at a hearing held at the RO before a Decision Review 
Officer in April 2004, and at a video conference hearing held 
before the undersigned in October 2005.  Transcripts of both 
hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service connection is currently in effect for PTSD, rated 
30 percent disabling from February 2003; for tinnitus, rated 
10 percent disabling from October 2004; and for bilateral 
hearing loss disability, noncompensably rated.  A temporary 
total rating pursuant to 38 C.F.R. § 4.29 has also been 
assigned from November 8 through December 31, 2004.  The 
present appeal also formerly included the issue of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU), but this was withdrawn by 
the appellant in October 2004.  

The appellant had been employed for 35 years as a land 
surveyor until April 14, 2003, when he voluntarily walked off 
the job.  There are references in the evidence of record to 
the appellant's unsuccessful pursuit of VA vocational 
rehabilitation training in 2003-04, including a mention of a 
possible learning disorder.  The appellant's VA vocational 
rehabilitation records are not currently of record and are 
directly relevant to the issue on appeal.  Cf.  Moore v. 
Gober, 10 Vet. App. 436, 440 (1997) (failure to obtain and 
review VA vocational rehabilitation records was a 
"fundamental error" in an appeal seeking a TDIU); see also 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992)(the only 
way to adjudicate a veteran's claim properly and fairly is to 
obtain all pertinent records).  A remand for this purpose is 
therefore required.  

It is also indicated in the evidence of record that the 
appellant has been declared to be disabled by the Social 
Security Administration (SSA), effective on January 14, 2005.  
No indication is given of the primary or secondary 
disabilities involved in this determination, nor of the 
reason for the effective date.  Likewise, VA treatment 
records dating from after January 2005 do not appear to be of 
record.  A remand to obtain this evidence is also warranted 
in this appeal.  

The evidence of record also reflect numerous Axis I 
psychiatric diagnoses in addition to the service-connected 
PTSD, including a major depressive disorder, a panic disorder 
with agoraphobia, alcohol and polysubstance dependence, and a 
social phobia.  The VA examiners in December 2002 and April 
2004 assigned a Global Assessment of Functioning (GAF) score 
solely to the service-connected PTSD, whereas the treating VA 
physicians and psychologists have tended to assign a single 
GAF score encompassing all of the appellant's psychiatric 
diagnoses.  It would be helpful to the Board to have a 
definitive statement of exactly which symptoms are 
attributable to the service-connected and nonservice-
connected psychiatric disorders, and a separate GAF score 
assigned (if possible) for each category of psychiatric 
disorder.  

Accordingly, this appeal is remanded to the RO (via the AMC) 
for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim seeking 
an initial rating in excess of 30 percent 
for PTSD, to include notice that the 
appellant should submit any pertinent 
evidence in his possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA treatment records dating from 
after December 2004; copies of all 
relevant VA vocational rehabilitation 
records; and copies of all relevant SSA 
records, including a description of the 
primary and secondary disabilities 
underlying the August 2005 disability 
determination, and (if possible) an 
explanation of the January 14, 2002, 
effective date for the SSA's disability 
determination.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  When all indicated record development 
has been completed, the appellant should 
then be scheduled for a VA psychiatric 
examination to determine the current 
degree of severity of his service-
connected PTSD.  Any indicated studies 
must be performed, and the claims file 
must be made available to and pertinent 
documents therein reviewed by the 
examiner.  The examination report should 
reflect that the claims file was 
reviewed.  

The examiner should identify all 
current manifestations of the 
service-connected PTSD.  

The examiner should also provide an 
opinion concerning the current 
degree of social and occupational 
impairment resulting from the 
service-connected PTSD, to include 
whether it renders the appellant 
unemployable.  In addition, the 
examiner should provide a Global 
Assessment of Functioning (GAF) 
score with an explanation of the 
significance of the score assigned.  

If the veteran is found to have any 
other chronic acquired psychiatric 
disorder, such as the Major 
Depressive Disorder, Panic Disorder 
with Agoraphobia, Alcohol and 
Polysubstance Dependence, Mood 
Disorder, or Social Phobia noted in 
the VA treatment records, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that each such 
disorder is etiologically related to 
the veteran's active service or to a 
service-connected disability.  

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any non service-connected 
psychiatric disorders found to be 
present, and separate GAF scores 
assigned for each category of 
psychiatric disability.  

The rationale for all opinions 
expressed must also be provided by 
the examiner.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter(s) while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

